DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Okano et al. (PGPUB 20140063616), fails to disclose in combination with all of the other elements of the claim wherein all of the following conditions are satisfied:
-11.00 ≤ R5/d5 ≤ -8.00; and
-4.42 ≤ f4/f ≤ -0.95. 
Modification of the ratio of R5/d5 as well as the ratio of f4/f would also require maintaining all of the conditions of Okano. Okano teaches at least 3 conditions directly related to the applicant’s expressions that must be satisfied by the third and fourth lens ([0062] – condition 3, [0065] – condition 6 and [0068] – condition 9). One of ordinary skill would require substantial experimentation and time in order to discover a lens assembly that satisfied all of the conditions with no guarantee of success. Adjusting any of the plurality of lens variable to satisfy one of the conditions would have a direct impact on the overall focal length of the system as well as the focal length of the third or fourth lens. While accommodation of changes to a few variables is routine and within the ordinary skill of the art, the modification of many, in combination with the requirements of the prior art in this case, is not. Therefore, one of ordinary skill would not be capable of such modifications and would have no reasonable motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872